Per Curiam.

Eespondent, an attorney, is charged with depositing moneys belonging to two clients in a joint account maintained by him and his wife, and of using those funds for his own purposes. After deposit of the funds his account was several times overdrawn. The moneys, in one case amounting to $468.71 and in the other $3,225, were paid by respondent to the clients after he had received notice that his conduct was under investigation by the Bar Association. Eespondent admitted the commingling of the funds but denied any intent to convert them to his own use. His previous good record and facts showing that he was under financial stress as a result of his trying to save his mother’s business were elicited by way of mitigation.
His acts were deliberate and may not be excused by the plea of financial difficulties. It is at such times that an attorney’s moral fibre is tested. The restitution of the funds cannot serve to cure the wrongdoing.
Eespondent should be suspended from practice for one year.
Peck, P. J., Cohn, Bastow, Botein and Babin, JJ., concur.
Eespondent suspended for one year.